Citation Nr: 1210651	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and/or low back disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for low back strain to 10 percent effective April 30, 2007; and denied service connection for a left knee condition.  In November 2007, the Veteran submitted a notice of disagreement with the denial of service connection for the left knee and subsequently perfected her appeal in November 2008.

In November 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2011, the Board remanded the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder, to the Appeals Management Center (AMC) for further evidentiary development, including scheduling the Veteran for a new VA examination and readjudicating the claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded new VA examinations in April and October 2011.  Thereafter, the claim was readjudicated in an October 2011 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.




FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's chronic strain of the left knee is the result of a disease or injury in service or due to her service-connected right knee and/or low back disabilities.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, nor is a left knee disability proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the Board's adjudication of the Veteran's claim, letters dated in July 2007, October 2008, and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the July 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private or other treatment records that she wanted VA to obtain or that she felt were relevant to the claim.  As such, the Board finds that VA has fulfilled its duty to obtain all relevant treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA examinations for her left knee in April 2009, April 2011, and October 2011.  The results from those examinations have been included in the claims file for review.  The examinations involved a review of the medical evidence, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim of entitlement to service connection for a left knee disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that she currently suffers from a left knee disability that is the result of her military service.  Alternatively, she claims that her left knee disability is a result of her service-connected right knee strain and/or low back strain.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2011); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the VA treatment records shows that the Veteran had been seen for complaints of left knee pain.  Additionally, the April 2011 VA examiner diagnosed her with chronic strain of both knees.  Thus, the first elements of Hickson and of Wallin are met.  

A review of the claims file also indicates that the Veteran was seen in service for complains of left leg pain, left knee pain, and bilateral knee pain.  See service treatment records, January 1998, August 1998, and June 2003.  Additionally, she is service connected for right knee strain and low back strain.  Thus, the second elements of Hickson and Wallin are also met.

The remaining question is whether a medical nexus exists between the Veteran's current left knee strain and her military service or her service-connected right knee and/or low back disabilities.

As noted above, the Veteran was afforded a VA examination to address the etiology of her left knee disability most recently in October 2011.  At that time, the examiner concluded that the Veteran's left knee symptoms were not due to her military service or her service-connected right knee disability.  She explained that the Veteran's service treatment records were negative for a chronic abnormality, only a few complaints of pain, and that the negative x-rays of both knees ruled out a causal relationship between the Veteran's service-connected right knee disability and her left knee complaints.  She further opined that the Veteran's current left knee symptoms were more likely due to occupational strain and aging.

The Veteran was previously examined in April 2011.  At that time, she complained of left knee pain since her last VA examination.  The examiner noted that prior x-rays of both knees were negative and diagnosed the Veteran with chronic strain of both knees.  She concluded that the Veteran's left knee complaints were due to occupational strain and aging, not her military service or service-connected right knee disability.  She explained that there was no evidence of a chronic left knee abnormality or severe left knee symptoms in service and that there was no evidence of a medical connection between her service-connected right knee disability and her left knee complaints.  

The Veteran was first examined in conjunction with her present claim in April 2009.  At that time, the examiner diagnosed the Veteran with mild chronic strain of both knees and opined that her left knee complaints were not related to her service-connected right knee or low back disabilities.  She explained that the Veteran's right knee and lumbar spine x-rays were normal and that the Veteran had normal gait.  Without evidence of objective right knee or lumbar spine findings or evidence of altered gait, she was unable to find a link between the Veteran's left knee complaints and her service-connected right knee and/or low back disabilities.

In addition to the VA examinations, the medical evidence includes VA treatment records reflecting the Veteran's complaints of left knee pain.  However, none of these treatment records links her left knee complaints to her military service or to any service-connected disability. 

As referenced above, the Board is aware that the Veteran may alternatively be granted service connection for a nonservice-connected disability which is aggravated by a service-connected disability.  See Allen, supra.  However, the Board finds that there is no medical evidence to indicate that the Veteran's nonservice-connected left knee disability was aggravated by her service-connected right knee or low back disabilities.  The April and October 2011 VA examiner specifically stated that the Veteran's left knee complaints were not aggravated by her service-connected right knee disability.  Further, the April 2009 VA examination report stated that there is no evidence of a relationship between the Veteran's left knee complaints and her service-connected right knee or low back disabilities.  The Board finds that this use of such absolute language rules out aggravation as well as direct causation.  Notably, the examiner stated that there was "no medical connection" between the Veteran's left knee complaints and her right knee and low back disabilities.  The examiner did not merely state that the Veteran's right knee and low back disabilities did not cause her left knee disability.  Rather, she stated that there was no medical connection whatsoever.  In using such unqualified language, the Board finds that the examiner intended to discount any claim of aggravation of the nonservice-connected left knee disability by the service-connected right knee or low back disabilities, in addition to any claim of direct causation.  Thus, service connection cannot be granted on the basis of aggravation of a nonservice-connected disability by a service-connected disability.

In this case, the only evidence which purports to link the Veteran's current left knee complaints to her in-service complaints or a service-connected disability consists of the statements of the Veteran and her representative.  However, laypersons, such as the Veteran and her representative, are not competent to determine the etiology of a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011).  Without medical training, the Veteran is simply not competent to opine on the etiology of chronic left knee strain.  Thus, there is no competent medical evidence to provide a nexus between the Veteran's service or service-connected disabilities and her current left knee strain.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent and credible evidence that the Veteran has experienced continuous left knee symptoms since service, nor does she assert such.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Notably, she reported to the April 2009 VA examiner that she had experienced left knee pain for about one year.  Additionally, a January 2008 VA treatment record shows that the Veteran reported an onset of left knee pain approximately 4 to 5 months earlier.  These reports put the onset of the Veteran's left knee complaints in mid 2008 at the earliest, 5 years after her separation from service.  As the Veteran has not claimed continuity of symptomatology since service and there is no evidence to establish such, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service or her service-connected disabilities and her current left knee strain.  Although the Board notes the Veteran's current complaints, in-service complaints, and service-connected disabilities, without evidence of a medical nexus, the third element of Hickson and Wallin is not met and service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and/or low back disabilities, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and/or low back disabilities, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


